Case 1:20-cv-00027-KJM-NONE Document 1 Filed 01/21/20 Page 1 of 18              PageID #: 1




  CULPEPPER IP, LLLC
  Kerry S. Culpepper, Bar No. 9837
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawaii 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:     kculpepper@culpepperip.com

  Attorney for Plaintiffs:
  Definition Delaware, LLC, and
  Fallen Productions, Inc.

                           UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

   Definition Delaware, LLC and                )   Case No.: 1:20-cv-27
   Fallen Productions, Inc.,                   )   (Copyright)
                                               )
                        Plaintiffs,            )   COMPLAINT; EXHIBITS 1-4
       vs.                                     )
                                               )   (1) CONTRIBUTORY
   Puakailima Davis,                           )       COPYRIGHT
                                               )       INFRINGEMENT
                        Defendant.             )   (2) DIRECT COPYRIGHT
                                               )       INFRINGEMENT
                                               )
                                               )

                                        COMPLAINT

            Plaintiffs Definition Delaware, LLC and Fallen Productions Inc. (collectively:

  “Plaintiffs”) file this Complaint against Defendant Puakailima Davis (“Defendant”)

  and allege as follows:

                             I.       NATURE OF THE ACTION

            1.    This matter arises under the United States Copyright Act of 1976, as

  20-022B
Case 1:20-cv-00027-KJM-NONE Document 1 Filed 01/21/20 Page 2 of 18             PageID #: 2




  amended, 17 U.S.C. §§ 101, et seq. (the “Copyright Act”).

            2.   The Plaintiffs allege that Defendant is liable for: (1) direct copyright

  infringement in violation of 17 U.S.C. §§ 106 and 501; and (2) contributory

  copyright infringement.

                          II.   JURISDICTION AND VENUE

            3.   This Court has subject matter jurisdiction over this action pursuant to

  17 U.S.C. §§ 101, et. seq., (the Copyright Act), 28 U.S.C. § 1331 (federal question)

  and 28 U.S.C. § 1338 (patents, copyrights, trademarks, and unfair competition).

            4.   Defendant either resides in, solicits, transacts, or is doing business

  within this jurisdiction, and has committed unlawful and tortious acts both within

  and outside this jurisdiction with the full knowledge that her acts would cause injury

  in this jurisdiction. As such, Defendant has sufficient contacts with this judicial

  district to permit the Court’s exercise of personal jurisdiction over her.

            5.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) - (c)

  because: (a) all or a substantial part of the events or omissions giving rise to the

  claims occurred in this District; and, (b) the Defendant resides, and therefore can be

  found, in this State. Additionally, venue is proper in this District pursuant 28 U.S.C.

  § 1400(a) (venue for copyright cases), because the Defendant or Defendant’s agents

  resides or may be found in this District.

                                     III.     PARTIES

                                               2
  20-020B
Case 1:20-cv-00027-KJM-NONE Document 1 Filed 01/21/20 Page 3 of 18             PageID #: 3




                                    A. The Plaintiffs
            6.    The Plaintiffs are owners of the copyrights for the motion pictures

  (hereafter: “Works”), respectively, as shown in Exhibits 1-2.

            7.    Plaintiff Fallen Productions, Inc. is a corporation organized and

  existing under the laws of the State of Nevada, has principal offices in Los Angeles,

  California and is an affiliate of Millennium Media, a production company and

  distributor of a notable catalog of major motion pictures.

            8.    Plaintiff Definition Delaware, LLC is a limited liability company

  registered under the laws of the State of Nevada, has principal offices in Los

  Angeles, California and is an affiliate of Voltage Pictures, a production company

  with a notable catalog of major award-winning motion pictures.

                                      B. The Defendant

            9.    Upon information and belief, Defendant is an adult female over 21

  years of age and a resident of Honolulu County.

            10.   Defendant is a member of a group of BitTorrent users or peers whose

  computers are collectively interconnected for the sharing of a particular unique file,

  otherwise known as a “swarm”. The particular file a BitTorrent swarm is associated

  with has a unique “hash” number, which in this case for Angel Has Fallen is: SHA1:

  SHA1: B7330F69794B69D7BD009FEFE4035F4D4F833B6C (the “Unique Hash

  Number”). The file name is “Angel Has Fallen (2019) [BluRay] [720p] [YTS.LT]”.

                                             3
  20-020B
Case 1:20-cv-00027-KJM-NONE Document 1 Filed 01/21/20 Page 4 of 18             PageID #: 4




            11.   Upon information and belief, Defendant received from Plaintiffs’

  agent at least a first notice per 17 U.S.C. 512(a) of the Digital Millennium Copyright

  Act (“DMCA notice”) requesting the individual to stop infringement of the Work

  or other Works via BitTorrent protocol.

            12.   Defendant, from Internet Protocol (“IP”) address 72.130.57.100, used

  a registered account associated with the email address “datweet01@gmail.com” to

  access torrent files from YTS (“YTS website”).

            13.   The YTS website is currently accessible at YTS.LT and was previously

  accessible at YTS.AM and YTS.AG.

            14.   The YTS website is known for distributing torrent files of copyright

  protected motion pictures.




                                             4
  20-020B
Case 1:20-cv-00027-KJM-NONE Document 1 Filed 01/21/20 Page 5 of 18   PageID #: 5




            15.




                                      5
  20-020B
Case 1:20-cv-00027-KJM-NONE Document 1 Filed 01/21/20 Page 6 of 18                PageID #: 6




            16.
            17.   Defendant logged into her email address from IP address

  72.130.57.100 on 2019/09/06-16:30:38-UTC.

            18.   Defendant logged into her email address from IP address 74.87.50.158

  on 2019/07/25-08:47:19-UTC.



                                      IV.    JOINDER

            19.   Pursuant to Fed. R. Civ. P. 20(a)(1), each of the Plaintiffs are properly

  joined because, as set forth in detail above and below, the Plaintiffs assert: (a) a right

  to relief arising out of the same transaction, occurrence, or series or transactions,

  namely the use of the YTS website by Defendant for copying and distributing

  Plaintiffs’ Works; and (b) that there are common questions of law and fact.

                            V.     FACTUAL BACKGROUND
            A. The Plaintiffs Own the Copyrights to the Works
                                               6
  20-020B
Case 1:20-cv-00027-KJM-NONE Document 1 Filed 01/21/20 Page 7 of 18               PageID #: 7




            20.   The Plaintiffs are the owners of the copyright in the Works,

  respectively. The Works are the subjects of copyright registrations, and this action

  is brought pursuant to 17 U.S.C. § 411. See Exhibits 1-2.

            21.   Each of the Works are motion pictures currently offered for sale in

  commerce.

            22.   Defendant had notice of Plaintiffs’ rights through at least the credits

  indicated in the content of the motion pictures which bore proper copyright notices.

            23.   Defendant also had notice of Plaintiffs’ rights through general

  publication and advertising associated with the motion pictures, and packaging and

  copies, each of which bore a proper copyright notice.

            24.   The Works are motion pictures currently offered for sale in commerce.

            25.   For example, a Blu-ray copy of the Work Angel Has Fallen was

  recently available for sale at a retailer in Kailua Kona, Hawaii for $22.19.




                                              7
  20-020B
Case 1:20-cv-00027-KJM-NONE Document 1 Filed 01/21/20 Page 8 of 18          PageID #: 8




            26.   The YTS website provides torrent files, many including the name

  “YTS” in their file names, that can be used by a BitTorrent protocol client

  application to download copyright protected content, including Plaintiffs’ Works.

            27.   Defendant used the YTS website to download torrent files associated

  with Plaintiff Fallen Productions, Inc.’s Works

            28.   The YTS website displays, “WARNING! Download only with

  VPN…” and further information warning users that their IP address is being tracked

  by the ISP and encouraging them to protect themselves from expensive lawsuits by

  purchasing service from a VPN on its homepage. Upon information and belief, this

  warning has appeared on the YTS website since 2018.




                                             8
  20-020B
Case 1:20-cv-00027-KJM-NONE Document 1 Filed 01/21/20 Page 9 of 18                PageID #: 9




            B. Defendant Used BitTorrent To Infringe the Plaintiffs’ Copyrights.

            29.   BitTorrent is one of the most common peer-to-peer file sharing

  protocols (in other words, set of computer rules) used for distributing large amounts

  of data.

            30.   The BitTorrent protocol’s popularity stems from its ability to distribute

  a large file without creating a heavy load on the source computer and network. In

  short, to reduce the load on the source computer, rather than downloading a file

  from a single source computer (one computer directly connected to another), the

  BitTorrent protocol allows users to join a "swarm" of host computers to download

  and upload from each other simultaneously (one computer connected to numerous

  computers).

            1. Defendant installed a BitTorrent Client onto his or her Computer.

            31.   A BitTorrent Client is a software program that implements the

  BitTorrent Protocol. There are numerous such software programs which can be

  directly downloaded from the Internet.

            32.   Once installed on a computer, the BitTorrent Client serves as the user’s

  interface during the process of uploading and downloading data using the BitTorrent

  protocol.

            33.   Defendant installed a BitTorrent Client onto her computer.


                                               9
  20-020B
Case 1:20-cv-00027-KJM-NONE Document 1 Filed 01/21/20 Page 10 of 18               PageID #: 10




             2. The Initial Seed, Torrent, Hash and Tracker

             34.   A BitTorrent user that wants to upload a new file, known as an “initial

   seeder,” starts by creating a “torrent” descriptor file using, for example, the Client

   he or she installed onto his or her computer.

             35.   The Client takes the target computer file, the “initial seed,” here the

   copyrighted Work, and divides it into identically sized groups of bits known as

   “pieces.”

             36.   The Client then gives each one of the computer file’s pieces, in this

   case, pieces of the copyrighted Work, a random and unique alphanumeric identifier

   known as a “hash” and records these hash identifiers in the torrent file.

             37.   When another peer later receives a particular piece, the hash identifier

   for that piece is compared to the hash identifier recorded in the torrent file for that

   piece to test that the piece is error-free. In this way, the hash identifier works like

   an electronic fingerprint to identify the source and origin of the piece and that the

   piece is authentic and uncorrupted.

             38.   Torrent files also have an "announce" section, which specifies the URL

   (Uniform Resource Locator) of a “tracker,” and an "info" section, containing

   (suggested) names for the files, their lengths, the piece length used, and the hash

   identifier for each piece, all of which are used by Clients on peer computers to verify

   the integrity of the data they receive.

                                               10
   20-020B
Case 1:20-cv-00027-KJM-NONE Document 1 Filed 01/21/20 Page 11 of 18                PageID #: 11




             39.   The “tracker” is a computer or set of computers that a torrent file

   specifies and to which the torrent file provides peers with the URL address(es).

             40.   The tracker computer or computers direct a peer user’s computer to

   other peer user’s computers that have particular pieces of the file, here the

   copyrighted Work, on them and facilitates the exchange of data among the

   computers.

             41.   Depending on the BitTorrent Client, a tracker can either be a dedicated

   computer (centralized tracking) or each peer can act as a tracker (decentralized

   tracking.)

             3. Torrent Sites

             42.   “Torrent sites” are websites that index torrent files that are currently

   being made available for copying and distribution by people using the BitTorrent

   protocol. There are numerous torrent websites including the website YTS.

             43.   Defendant went to torrent sites including the website YTS to upload

   and download Plaintiffs’ copyrighted Works.

             4. The Peer Identification

             44.   The BitTorrent Client will assign an identification referred to as a Peer

   ID to the computer so that it can share content (here the copyrighted Work) with

   other peers.

             45.   Upon information and belief, Defendant was assigned a Peer ID by her

                                                11
   20-020B
Case 1:20-cv-00027-KJM-NONE Document 1 Filed 01/21/20 Page 12 of 18              PageID #: 12




   BitTorrent client.

             5. Uploading and Downloading a Work Through a BitTorrent Swarm

             46.   Once the initial seeder has created a torrent and uploaded it onto one

   or more torrent sites, then other peers begin to download and upload the computer

   file to which the torrent is linked (here the copyrighted Work) using the BitTorrent

   protocol and BitTorrent Client that the peers installed on their computers.

             47.   The BitTorrent protocol causes the initial seeder’s computer to send

   different pieces of the computer file, here the copyrighted Work, to the peers

   seeking to download the computer file.

             48.   Once a peer receives a piece of the computer file, here a piece of the

   copyrighted Work, it starts transmitting that piece to the other peers.

             49.   In this way, all of the peers and seeders are working together in what

   is called a “swarm.”

             50.   Here, Defendant participated in a swarm and directly interacted and

   communicated with other members of that swarm through digital handshakes, the

   passing along of computer instructions, uploading and downloading, and by other

   types of transmissions.

             51.   In this way, and by way of example only, one initial seeder can create

   a torrent that breaks a movie up into hundreds or thousands of pieces saved in the

   form of a computer file, like the Work here, upload the torrent onto a torrent site,

                                              12
   20-020B
Case 1:20-cv-00027-KJM-NONE Document 1 Filed 01/21/20 Page 13 of 18           PageID #: 13




   and deliver a different piece of the copyrighted Work to each of the peers. The

   recipient peers then automatically begin delivering the piece they just received to

   the other peers in the same swarm.

             52.   Once a peer has downloaded the full file, the BitTorrent Client

   reassembles the pieces and the peer is able to view the movie. Also, once a peer has

   downloaded the full file, that peer becomes known as “an additional seed,” because

   it continues to distribute the torrent file, here the copyrighted Work.

             6. The Plaintiffs’ Computer Investigator Identified the Defendant’s IP

             Addresses as Participants in Swarms That Were Distributing Plaintiffs’

             Copyrighted Works.

             53.   The Plaintiffs retained Maverickeye UG (“MEU”) to identify the IP

   addresses that are being used by those people that are using the BitTorrent protocol

   and the Internet to reproduce, distribute, display or perform the Plaintiff’s

   copyrighted Work.

             54.   MEU used forensic software to enable the scanning of peer-to-peer

   networks for the presence of infringing transactions.

             55.   MEU extracted the resulting data emanating from the investigation,

   reviewed the evidence logs, and isolated the transactions and the IP addresses

   associated therewith for the files identified by the SHA-1 hash value of the Unique

   Hash Number.

                                             13
   20-020B
Case 1:20-cv-00027-KJM-NONE Document 1 Filed 01/21/20 Page 14 of 18               PageID #: 14




             56.   The IP addresses, Unique Hash Numbers, and hit dates contained in

   Exhibits 3-4 accurately reflect what is contained in the evidence logs.

             57.   The IP addresses shown in Exhibits 3-4 are associated with Defendant.

             58.   The logged information in Exhibits 3-4 show that Defendant copied

   pieces of the Plaintiffs’ copyrighted Works identified by the Unique Hash Numbers.

             59.   The Defendant’s computers used the identified IP addresses in Exhibits

   3-4 to connect to the investigative server from a computer in this District in order

   to transmit a full copy, or a portion thereof, of a digital media file identified by the

   Unique Hash Number.

             60.   MEU’s agent analyzed each BitTorrent “piece” distributed by the IP

   addresses listed on Exhibits 3-4 and verified that re-assemblage of the pieces using

   a BitTorrent Client results in a fully playable digital motion picture of the Work.

             61.   MEU’s agent viewed the Works side-by-side with the digital media

   file that correlates to the Unique Hash Number and determined that they were

   identical, strikingly similar or substantially similar.

             C. Defendant seeded and distributed full copies of the Works

             62.   Defendant downloaded and/or uploaded torrent files of the Works to

   and/or from the YTS website from one or more computing devices under his control.

             63.   Defendant seeded copies of the Works from computing devices under

   her control.

                                              14
   20-020B
Case 1:20-cv-00027-KJM-NONE Document 1 Filed 01/21/20 Page 15 of 18                PageID #: 15




             64.    Upon information and belief, Defendant does not have a DMCA agent

   as required by the DMCA to assert safe harbor at the time of the infringements.


                               VI. FIRST CLAIM FOR RELIEF
                               (Direct Copyright Infringement)

             65.    Plaintiffs re-allege and incorporate by reference the allegations

   contained in each of the foregoing paragraphs.

             66.    Plaintiffs are the copyright owners of the Works which each contains

   an original work of authorship.

             67.    Defendant copied the constituent elements of the Works.

             68.    Plaintiffs did not authorize, permit, or provide consent to Defendant to

   copy, reproduce, redistribute, perform, or display their Works.

             69.    As a result of the foregoing, Defendant violated the Plaintiffs’

   exclusive rights to reproduce the Works in copies, in violation of 17 U.S.C. §§

   106(1) and 501.

             70.    Defendant’s infringements were committed “willfully” within the

   meaning of 17 U.S.C. § 504(c)(2).

             71.    The Plaintiffs have suffered damages that were proximately caused by

   the Defendant’s copyright infringements including, but not limited to lost sales,

   price erosion, and a diminution of the value of their copyrights.

                                VIII. SECOND CLAIM FOR RELIEF
                   (Contributory Copyright Infringement based upon participation in
                                                15
   20-020B
Case 1:20-cv-00027-KJM-NONE Document 1 Filed 01/21/20 Page 16 of 18               PageID #: 16




                                       the BitTorrent Swarm)

             72.   Plaintiffs re-allege and incorporate by reference the allegations

   contained in each of the foregoing paragraphs.

             73.   By participating in the BitTorrent swarms with others, Defendant

   induced, caused or materially contributed to the infringing conduct of others.

             74.   Plaintiffs did not authorize, permit, or provide consent to the

   Defendant inducing, causing, or materially contributing to the infringing conduct of

   others.

             75.   Defendant knew or should have known that the other BitTorrent users

   in a swarm with her were directly infringing the Plaintiffs’ copyrighted Works by

   copying constituent elements of the registered Works that are original. Indeed,

   Defendant directly participated in and therefore materially contributed to others’

   infringing activities.

             76.   The Defendant’s infringements were committed “willfully” within the

   meaning of 17 U.S.C. § 504(c)(2).

             77.   By engaging in the contributory infringement alleged in this

   Complaint, the Defendant deprived not only the producers of the Works from

   income that could have been derived when the respective film was shown in public

   theaters and offered for sale or rental, but also all persons involved in the production

   and marketing of this film, numerous owners of local theaters and retail outlets in

                                              16
   20-020B
Case 1:20-cv-00027-KJM-NONE Document 1 Filed 01/21/20 Page 17 of 18                   PageID #: 17




   Hawaii and their employees, and, ultimately, the local economy. The Defendant’s

   misconduct therefore offends public policy.


                                    PRAYER FOR RELIEF

             WHEREFORE, the Plaintiffs respectfully request that this Court:

             (A) enter temporary, preliminary and permanent injunctions enjoining

   Defendant from continuing to directly infringe and contribute to infringement of the

   Plaintiffs’ copyrighted Works;

             (B) enter an order pursuant to 17 U.S.C. §512(j) and/or 28 U.S.C §1651(a)

   that any service provider providing service for Defendant which she used to infringe

   Plaintiffs’ Works immediately cease said service;

             (C) award the Plaintiffs’ actual damages and Defendant’s profits in such

   amount as may be found; alternatively, at Plaintiffs’ election, for maximum statutory

   damages per Work pursuant to 17 U.S.C. § 504-(a) and (c);

             (D) award the Plaintiffs their reasonable attorneys’ fees and costs pursuant to

   17 U.S.C. § 505; and

             (E) grant the Plaintiffs any and all other and further relief that this Court deems

   just and proper.

             The Plaintiffs hereby demands a trial by jury on all issues properly triable by

   jury.

             DATED: Kailua-Kona, Hawaii, January 21, 2020.
                                                 17
   20-020B
Case 1:20-cv-00027-KJM-NONE Document 1 Filed 01/21/20 Page 18 of 18   PageID #: 18




                               CULPEPPER IP, LLLC


                               /s/ Kerry S. Culpepper
                               Kerry S. Culpepper

                               Attorney for Plaintiffs




                                       18
   20-020B
